Citation Nr: 1145826	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO. 09-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to June 1976, with a period of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The November 2007 rating decision did not reopen the Veteran's claim for service connection for hepatitis C. The rating decision also did not reopen the Veteran's claims for service connection for neck and back disabilities, and these issues were initially part of this appeal. However, in a May 2009 rating decision, the RO reopened and granted his claims for neck and back disabilities, and these issues are no longer before the Board. 

The Veteran testified at a hearing in April 2011 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. After the hearing, he reported that he had received additional VA treatment. With the advice of his representative, he agreed to have VA obtain these records and waived his right to have them initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).


FINDINGS OF FACT

1. Evidence associated with the claims file since January 2004 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C. 

2. The opinion of the April 2009 VA examiner is competent medical evidence. 

3. The medical evidence of record shows that the Veteran's currently diagnosed chronic hepatitis C was caused by his willful misconduct. 



CONCLUSIONS OF LAW

1. Evidence received since the January 2004 rating decision that denied service connection for hepatitis C, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. The criteria for the establishment of service connection for hepatitis C are not met. 38 U.S.C.A. §§ 105 , 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§3.1(m), 3.102 , 3.159, 3.301(d), 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. It also informed the Veteran that new evidence must be evidence that was submitted to VA for the first time, and that material evidence must pertain to the reason the claim was previously denied. The letter explained that his claim was previously denied because hepatitis C did not occur in service and was not caused by service. Thus, the Veteran has received proper notice regarding new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). The letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of a VA examination in April 2009. He testified at a hearing in April 2011. During the hearing the undersigned suggested the submission of evidence that would assist the Veteran in substantiating his claim. Specifically, it was suggested that additional VA treatment records be obtained, which was accomplished.

The RO provided the Veteran a VA examination in April 2009. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and discussion of appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

New and Material Evidence

In January 2004, the RO denied the Veteran's claim for service connection for hepatitis C on the basis that his STRs were negative for findings of hepatitis, and that his only reported risk factor was intravenous ("IV") drug use, which the RO considered to be willful misconduct. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the January 2004 denial, the record consisted of STRs, private medical records from Dr. L. G., the Veteran's June 2001 lay assertion that he contracted hepatitis A in the dining hall at Fort Ord, and his July 2003 response to a hepatitis C risk factors questionnaire. Subsequently, VA received additional VA treatment records, the report of his April 2009 VA examination, and the transcript from his April 2011 hearing. All of this evidence is new, in that it has not been previously submitted to VA. Of this new evidence, one VA treatment record is material. At a May 2007 VA hepatitis C outpatient consult, the health care provider stated that, "[b]ased on PMH and risks HCV, suspect patient has had HCV [for more than] 30 years." 

Calculation and by other documentation in the claims folder indicates that 30 years prior to 2007 was 1977, and thus the health care provider indicated that the Veteran could have had hepatitis in service, because he separated from service in June 1976. Thus, the May 2007 statement raises a reasonable possibility of substantiating his claim. 

Reopening of the Veteran's the claim for service connection for hepatitis C based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

Service Connection 

The Veteran contends that his diagnosed hepatitis C is the result of treatment for venereal disease in 1975. Alternatively, he contends that hepatitis A was contracted from eating unsanitary food at Fort Ord, and that he was subsequently diagnosed with hepatitis B and C. Because there is no competent medical evidence linking the claimed disability to any incident of military service outside of the Veteran's willful misconduct, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Hepatitis C

The Veterans Benefits Administration (VBA) has issued Fast Letter 04-13 (June 29, 2004) which noted that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). In Fast Letter 04-13 it was further indicated that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks. A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran." The Veteran's Form DD 214 (Report of Separation from Service) indicates a primary specialty of "administration specialist" and a related civilian occupation of "clerk-typist, general." The record does not show that the Veteran was a medical worker or a corpsman, or that he participated in combat. 

The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use, and provided further that despite the lack of scientific evidence as to HCV transmission by airgun vaccine injectors, this was at least biologically plausible. 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See 38 U.S.C.A. § 105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). The Veteran has not asserted that he used IV drugs as the result of a service connected disability, and therefore the exception does not apply in this case. 

The Veteran has a current diagnosis of chronic hepatitis C, which satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

At his April 2011 hearing, the Veteran testified that he was hospitalized at Fort Ord, where he was diagnosed with hepatitis A. However, he also alleged that he  contracted hepatitis B and C during this period of hospitalization. He stated that during his hospitalization at Fort Ord, his ankles were swollen and he was informed it was due to a venereal disease. He was treated with penicillin, and he testified that he had an allergic reaction to it, and that he gave blood. He stated that he was treated for hepatitis A in service. He conceded that he used IV drugs. He stated that he did not have a separation examination, and there is not one present in his STRs. 

The Veteran's STRs show that in March 1975, he was treated for left ankle pain at Fort Ord. He received IV penicillin for three days. He was diagnosed with gonococcal arthritis. It was not noted that he donated blood. He received additional treatment at Fort Ord in August 1975, when he was treated for gonorrheal urethritis. He was not diagnosed with hepatitis during either hospitalization. His STRs are entirely negative for a diagnosis of or treatment for hepatitis or any other liver problem. 

In May 2007, a VA health care provider noted that "[b]ased on PMH and risks HCV, suspect patient has had HCV [for more than] 30 years." Thirty years prior to 2007 is 1977, and thus the health care provider indicated that the Veteran could have had hepatitis in service, because he separated from service in June 1976. In August 2010, a VA infectious diseases specialist stated that the Veteran's progression of liver disease was "quite slow given when he thinks he acquired the disease."  

The Veteran has consistently reported that he used IV heroin for approximately three years. Although he has not consistently provided the age at which his drug use began, each estimated start date is during his period of service. In August 2010, he reported using it beginning at age 18, which was while he was in the military. At his April 2009 VA examination, he stated that he used IV drugs from ages 21 to 22 - i.e., he could have started using drugs during the last month of his active service, as he turned 21 in May 1976. In May 2007, he reported using drugs at age 18 or 20, which falls during his military service. In May 2004, he stated that his last use of IV heroin was 30 years previously, which falls during his period of active service. 

The Veteran's reports of his IV drug use are considered credible, and it is established that he began using IV heroin while in the military. Thus, the second element of a service connection claim, that of an in-service incurrence of a disease or injury, is satisfied. Hickson, 12 Vet. App. at 253. Regardless, because IV drug use is considered to be willful misconduct, it cannot be the basis for a grant of service connection. 38 C.F.R. § 3.1(m). 

The evidence of record shows that the Veteran's hepatitis C was due to his IV drug use rather than his treatment at Fort Ord. In April 2009, the Veteran underwent a VA examination. He reported being exposed to blood in service, but denied receiving a transfusion. He reported using IV drugs while he was 21 and 22 years old, but denied using intranasal cocaine. He had no tattoos or body piercings. He reported engaging in unprotected sexual intercourse, but did not have multiple partners. The examiner concluded that the Veteran's hepatitis C was caused by IV drug use, and that it was less likely that it was caused by his treatment while hospitalized at Fort Org because there was no documented blood exposure and that "the majority of the Hepatitis C cases are related to IV drug use...[.]"  The examiner's opinion and rationale provide probative evidence against the Veteran's claim, as they support the conclusion that the claimed disability is due to his willful misconduct. 

The Veteran has asserted two theories regarding the onset of his hepatitis C. First, in his August 2008 Notice of Disagreement and an earlier statement from June 2001, he stated he ate contaminated food at Fort Ord, which caused hepatitis C. Second, he asserted at his April 2011 hearing that he contracted hepatitis C while being treated for an ankle problem at Ford Ord. He is competent to discuss observable symptoms, but he has not done so in this case. Layno, 6 Vet. App. at 465. Instead, he has attempted to provide evidence regarding the etiology of his hepatitis C. As a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). Therefore, his assertions are not competent evidence. Further, his assertion regarding treatment at Fort Ord in 1975 was investigated by a competent medical examination in April 2009 and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

Although a nexus has been made between the claimed disability and the Veteran's in-service IV drug use, service connection must be denied because compensation may not be paid for diseases or disabilities that are due to willful misconduct. 38 C.F.R. § 3.1(m). The record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, including his treatment at Fort Ord in 1975. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened; the appeal is granted to this extent only

Entitlement to service connection for hepatitis C is denied. 





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


